DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 8, 12 and 16 is/are also rejected due to said dependency
In regard to claim 8, “the flow rate” lacks of sufficient antecedent basis.
In regard to claim 9, the claim recites “flow rate”. It is unclear whether the “flow rate” refers to the flow rate recited in claim 8 or it is another flow rate information. Clarification is requested by amendments.
In regard to claim 11, “the digital device” lacks of sufficient antecedent basis.

In regard to claim 15, the end of the claim recites “ ; “. It is unclear whether the claim is ended or uncomplete. Clarification is requested by amendments.
In regard to claim 16, line 2, recites “the lumen”. It is unclear whether the limitation refers to “a first lumen” as recited in line 3 in claim 12 or it is another lumen. Clarification is requested by amendments.
In regard to claim 20, line 6, recites “the lumen”. It is unclear whether the limitation refers to “a first lumen” as recited in line 3 or it is another lumen. Clarification is requested by amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holte (USPGPUB 2008/0027373) in view of Christensen et al. (USPGPUB 2006/0058702). In regard to claim 1, Holte discloses a bladder monitoring system (Fig. 6 and associated descriptions) comprising: (a) a housing (element 72, Fig. 6 and associated descriptions; [0034]); (b) a first elongate tube comprising a first lumen (element 40, Fig. 6 and .
Holte does not specifically discloses a communications component operably coupled to the processor.
Christensen teaches a device for intra-abdominal pressure monitoring (Fig. 4 and associated descriptions) comprises wireless communication between bed side measuring device to a central station (terminal 219’ and remote location(s) 229, Fig. 4 and associated descriptions; [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Holte) to incorporate the wireless communication and associated elements/ function as taught by Christensen, 
In regard to claim 2, Holte as modified by Christensen discloses a second elongate tube comprising a second lumen (the tube connecting element 42 and 18, Fig. 6 and associated descriptions) capable of fluidic communication with the catheter coupling component by way of a second opening (right opening of element 42, Fig. 6 and associated descriptions of Holte).
In regard to claim 3, Holte as modified by Christensen discloses a T-shaped connector and a clamp for controlling the fluid communication between tubes (Fig. 6 and associated descriptions) but does not specifically disclose a valve constructed and arranged to control fluid communication between the catheter coupling, the first elongate tube and the second elongate tube. However, Christensen further teaches a three-way flow control device includes multiple valves (element 202, Fig. 2 and associated descriptions; [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the configuration of the T-shaped connector and the clamp with the three-way flow control device as taught by Christensen to yield predictable results, since both configurations are alternative equivalent ways to control a three-way fluid flow. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

In regard to claim 5, Holte as modified by Christensen discloses the communications component is constructed and arranged to wirelessly transmit the detected bladder pressure (Fig. 4 and associated descriptions of Christensen).
In regard to claim 6, Holte as modified by Christensen discloses the first lumen is in fluid communication with the pressure sensor (Fig. 6 and associated descriptions of Holte) and the second lumen is in fluid communication with a pump constructed and arranged to evacuate a patient bladder (pump 80, Fig. 6 and associated descriptions; [0035-0039] of Holte).
In regard to claim 7, Holte as modified by Christensen discloses the pump is constructed and arranged to operate when in fluid communication with the catheter coupling (Fig. 6 and associated descriptions; [0035-0039] of Holte).
In regard to claim 11, Holte as modified by Christensen discloses the pressure sensor is constructed and arranged to collect dynamic relative pressures in the catheter (Figs. 3-6 and associated descriptions of Holte).
In regard to claim 12, Holte as modified by Christensen discloses a bladder health monitoring system (Figs. 3-6 and associated descriptions of Holte) comprising: (a) a bladder monitoring device (Fig. 6 and associated descriptions; [0035-0039] of Holte; referring to claim 1 above) comprising: (i) a first elongate tube comprising a first lumen (referring to claim 1 above); (ii) a catheter coupling component disposed at a distal end of the first elongate tube (referring to claim 1 above), the catheter coupling the lumen (rejected as best understood, see 35 USC 112 rejection above; referring to claim 1 above); (iii) a pressure sensor in fluidic communication with the catheter coupling component (referring to claim 1 above); (iv) a communications component (referring to claim 1 above); and (v) a second elongate tube comprising a second lumen capable of fluidic communication with the catheter coupling component by way of a second opening (referring to claims 1-2 above); and (b) a digital device constructed and arranged to wirelessly communicate with the bladder monitoring device via the communications component (referring to claim 1 above; remote station, Fig. 4 and associated descriptions of Christensen), the digital device comprising an application constructed and arranged to output pressure or volume readings from the bladder monitoring device (it is commonly known in the art that a conventional central station comprises computers and software(s)/ application(s) for monitoring multiple patient data, Fig. 4 and associated descriptions of Christensen), wherein the catheter coupling component is constructed and arranged to couple to a single lumen urinary catheter such that the opening is in fluid communication with a lumen of the urinary catheter (referring to claim 1 above).
In regard to claim 13, Holte as modified by Christensen discloses the bladder monitoring device further comprising the communications component is a transceiver (inherent property of wireless communication, Fig. 4 and associated descriptions of Christensen).
In regard to claim 14, Holte as modified by Christensen discloses the pressure sensor is constructed and arranged to detect pressure within the lumen and transmit 
In regard to claim 15, Holte as modified by Christensen discloses a pump in fluidic communication with the catheter coupling component and constructed and arranged to evacuate a patient bladder (referring to claims 1 and 6 above).
In regard to claim 19, Holte as modified by Christensen discloses a valve constructed and arranged to control fluid communication between the catheter coupling, the first elongate tube, and the second elongate tube (referring to claims 1 and 3 above).
In regard to claim 20, Holte as modified by Christensen discloses a catheterization bladder health monitoring system (referring to claims 1 and 12 above), comprising: (a) a housing (referring to claims 1 and 12 above); (b) a first elongate tube comprising a first lumen disposed through the housing (referring to claims 1 and 12 above; Fig. 6 and associated descriptions of Holte); (c) a single lumen catheter coupling component disposed at a distal end of the elongate tube and outside the housing (referring to claims 1 and 12 above), the catheter coupling component comprising an opening in fluid communication with the lumen (rejected as best understood, see 35 USC 112 rejections above; referring to claims 1 and 12 above); (d) a communications component (referring to claims 1 and 12 above); (e) a second elongate tube comprising a second lumen capable of fluidic communication with the catheter coupling component by way of a second opening (referring to claims 1-2 and 12 above); and (f) a pump (referring to claims 1, 6, 12, and 15 above), wherein: (i) the catheter coupling component is constructed and arranged to be couple to a urinary catheter such that the opening is in .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,506,965. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of ‘965 anticipate claims 1-20 of present application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791